UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-1601


DORA ADKINS,

                Plaintiff - Appellant,

          v.

FAIRFAX COUNTY SCHOOL BOARD; DANIEL G. STORCK, sued in his
capacity as Chairman of the Fairfax County School Board,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00091-JCC-JFA)


Submitted:   October 14, 2008             Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dora Adkins, Appellant Pro Se.      Jill Marie Dennis, HUNTON &
WILLIAMS, LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dora   Adkins    appeals       the   district   court’s   order

dismissing her civil action alleging claims under the Americans

with Disabilities Act.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Adkins v. Fairfax County Sch. Bd., No.

1:08-cv-00091-JCC-JFA (E.D. Va. May 15, 2008).            We deny Adkins’

motions “to accelerate” as moot and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                     2